Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
Response to Amendment
	As directed by the amendment: claim 1 has been amended (claims 14-17 and 23-25 remaining withdrawn).  Claims 1-4 and 10-12 are currently pending.
	The amendment is sufficient in overcoming the previously indicated grounds of objection and rejection, except as maintained herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  “to guide the essentially only illumination laser beam” should be “to guide essentially only the illumination laser beam.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4 and 10-12 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Claim 1 has been amended to recite that the machining laser source and the illumination laser source are coupled to the transport fiber “to guide essentially only the machining laser beam through the inner fibre core” and “to guide the essentially only illumination laser beam at least partially through at least one of the outer fibre core and the fibre cladding.”  In the Remarks filed 09/01/2022, applicant cites to Figure 3a and paragraph 0053 for support. Figure 3a is reproduced below.

    PNG
    media_image1.png
    250
    713
    media_image1.png
    Greyscale

Figure 3a shows transport fibre 17 including inner fibre core 17a and outer fibre core 17b enclosing the inner fibre core 17a, as well as, a fibre cladding 17c enclosing the outer fibre core 17b.  Paragraph 0053 states that the “machining laser source 10a and the illumination laser source 10b are coupled to the transport fibre 17 such that the machining laser beam 14 is guided by the inner fibre core 17a and the illumination laser beam 16 is also partially guided by the outer fibre core 17b” and that the “ illumination laser beam 16 can additionally be guided through the fibre cladding 17c, wherein likewise the illuminated region of the workpiece is larger than the machining region.” Paragraph 0055 discloses that if “the illumination laser beam 16 is conducted via the outer fibre core 17b or additionally via the fibre cladding 17c of the transport fibre 17, then the illumination laser beam 16 is wider than the machining laser beam 14” and that the “latter is guided only by the inner, clearly smaller fibre core 17a.”
The term “essentially only” is a relative term which renders the claim indefinite. Furthermore, as stated in the Applicant Initiated Interview Summary dated 09/09/2022, the term “essentially” was indicated by Applicant’s Representative to be intended to encompass “normal leakage that would naturally occur (due to transport fibre material, optical properties, etc.).”  However, the term “essentially only” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 4, the recitation of “at least one optical unit for focusing at least one of the machining laser beam and the illumination laser beam” renders the claim indefinite as it is unclear if such optical unit refers to the optical unit that is configured to “generate a focus of the illumination laser beam and a focus of the machining laser beam” recited in claim 1 or to an additional optical unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell (U.S. Publication 2013/0294728), in view of Kuba et al. (U.S. Publication 2017/0043431), Schurmann et al. (U.S. Publication 2013/0068738), and in view of Nomaru (U.S. Publication 2008/0170243).
Regarding claim 1, Rockwell teaches a machining apparatus (figures 1-2 and 4) for at least one of laser machining and laser cutting a workpiece, the machining apparatus comprising: 
a machining laser source (high energy laser 102) configured to generate a machining laser beam (beam 108; para. 0020; “A high-power output beam 108 is generally any laser beam having a high power level, typically about 10 kW or greater. Example high-power lasers 102 could generate output beams 108 of about 50 kW, 100 kW, 150 kW, 200 kW, or more. The high-power laser 102 represents any suitable laser source configured to generate a high-power laser output.”) (para. 0030; “the high-power laser 102 represents a continuous wave laser that operates at a wavelength of about 1 µm and that generates a minimum output power of about 100 kW with a beam quality requirement of about two or better.”); 
an illumination laser source (illumination laser source 104) having a power configured to generate an illumination laser beam (104) having a spectral range (para. 0021; “The average power of the illumination beam 110 is typically much lower than the average power of the output beam 108. The average power of the illumination beam 110 could, for instance, be about 1 kW. The illuminator laser 104 represents any suitable laser source configured to generate an illumination laser output”) (para. 0030; “…a spectral bandwidth in a range from about 10 GHz to about 30 GHz…”) (para. 0038; beam 108 and 110 have a wavelength separation of about 30 nm to about 60 nm); 
an outlet opening (outlet of optical fiber 116) for the machining laser beam (108) and the illumination laser beam (110) [beams 108 and 110 are initially guided through beam combiner 114 that arranges the beams in a suitable manner for transport over fiber 116-para. 0023]; and 
a laser beam guiding device (optical fiber 116) configured to guide the machining laser beam and the illumination laser beam (para. 0023; “beams 108-112 are received at a beam combiner 114, which combines or otherwise arranges the beams 108-112 in a manner suitable for transport over an optical fiber 116. As described in more detail below, the beam combiner 114 could arrange multiple beams to enter into a common core of the optical fiber 116, and/or the beam combiner 114 could arrange multiple beams to enter different cores of the optical fiber 116. The beam combiner 114 includes any suitable structure for arranging multiple beams for transport through a common optical fiber”) (para. 0024; “The optical fiber 116 includes any suitable structure for carrying multiple laser beams, such as multiple high -power laser beams or at least one high -power laser beam and at least one other laser beam (such as an illumination beam and/or an alignment beam). Example implementations of the optical fiber 116 are shown in FIGS. 3 through 6, which are described below.”) coaxially through the outlet opening (para. 0047; “Given the quality of state-of-the-art fiber fabrication, the two beams 108-110 would be rigorously coaxial and pointing in the same direction as they exit the fiber 400.”); 
wherein the power of the illumination laser source is at least 50 mW (para. 0021; “The average power of the illumination beam 110 is typically much lower than the average power of the output beam 108. The average power of the illumination beam 110 could, for instance, be about 1 kW.);
wherein at least one of the laser beam guiding device, an optical unit, the machining laser source and the illumination laser source is configured to generate a focus of the illumination laser beam and a focus of the machining laser beam (para. 0035; “Optics 202 can focus or otherwise process the high-power beam 108, which is provided to the dichroic filter 208. Optics 204 can focus or otherwise process the illumination beam 110, which is provided to the dichroic filter 210. Optics 206 can focus or otherwise process the alignment beam 112, which is provided to the mirror 212. The optics 202-206 include any suitable structures for preparing beams for insertion into an optical fiber. For instance, the optics 202-206 can be used to provide the desired beam shapes and pointing directions required to launch the beams 108-112 into the fiber 116.”)
wherein the laser beam guiding device comprises at least one transport fibre configured to guide the machining laser beam and the illumination laser beam coaxially (as detailed above); 
wherein the transport fibre (116) has an inner fibre core (402); 
wherein the machining laser source (108) and the illumination laser source (110) are coupled to the transport fibre (116) to guide essentially only the machining laser beam (108) through the inner fibre core (402) (para. 0047; “In this case, the wavelengths that the cores 402-404 are designed for correspond to the high-power beam 108 and the illumination beam 110. The inner core 402 can be designed to support the beam having the better beam quality (such as the high-power beam 10, while the outer core 404 can be designed to support the beam having the worse beam quality (such as the illumination beam 110).”); 
wherein the transport fibre (116) has an outer fibre core (404) enclosing at least one of the inner fibre core (402) and a fibre cladding (406) enclosing the inner (402) or outer (404) fibre core; and 
wherein the machining laser source (108) and the illumination laser source (110) are coupled to the transport fibre (116) to guide the essentially only illumination laser beam (110) at least partially through at least one of the outer fibre core and the fibre cladding (para. 0047; “In this case, the wavelengths that the cores 402-404 are designed for correspond to the high-power beam 108 and the illumination beam 110. The inner core 402 can be designed to support the beam having the better beam quality (such as the high-power beam 10, while the outer core 404 can be designed to support the beam having the worse beam quality (such as the illumination beam 110).”) [see also para. 0028; “…the optical fiber 116 includes at least one rectangular or other elongated core for transporting at least the high-power beam 108. This core represents a high aspect ratio core (HARC) and can have any suitably high width-to-height ratio in its cross-section, such as about 30:1 to about 100:1 or even more. The other beams 110-112 could be transported in the same core or in one or more different cores of the optical fiber 116…”] [Here, Rockwell teaches that inner core 402 is designed to support beam 108 while the outer core 404 is designed to support beam 110.  In this manner, core 402 guides essentially only the beam 108 while core 404 guides essentially only 110].
Rockwell is silent on wherein the power of the illumination laser source and the spectral range of the illumination laser beam are configured to generate an illumination by the illumination laser beam which is brighter than a self-emission of the workpiece in a machining region during laser machining.
While Rockwell teaches the power of the illumination laser source being at least 50 mW, Rockwell is silent on the central wavelength of the spectral range of the illumination laser beam being in the range of 300 to 1000 nm, and the spectral range of the illumination laser beam being a wavelength band having a width of less than 20 nm.
While Rockwell teaches an optical unit configured to generate a focus of the illumination laser beam and a focus of the machining laser beam, Rockwell is silent of the focus of the beams being axially apart from one another.
While Rockwel taches that the beam 108 and 110 “have a wavelength separation of about 30 nm to about 60nm” (para. 0038), Rockwell does not explicitly disclose wherein the machining laser source and the illumination laser source are configured to generate different spectral ranges of the laser beams generated thereby.
While Rockwell teaches using an optical unit to focus the machining and illumination beams and that such optical unit “can be any suitable structures for preparing beams for insertion into an optical fiber,” Rockwell does not explicitly disclose the optical unit being dispersive.
While Rockwell teaches the machining laser beam and illumination laser beam having respective spectral ranges and wavelengths (inherently), Rockwell does not explicitly teach wherein the spectral range of the machining laser beam includes a first wavelength and the spectral range of the illumination laser beam includes a second wavelength that is less than the first wavelength.
Kuba teaches a machining apparatus (para. 0001; laser processing head apparatus) (Figure 3A/3B and paragraph 0017; laser welding of the processing material) (Figures 4A/4B and paragraph 0018; laser cutting of the processing material)) comprising a machining laser source configured to generate a machining laser beam (laser beam for processing 10; para. 0036) (para. 0037 discloses that laser beam 10 is generated by a solid-state laser or fiber laser having a wavelength around 1000-1100 nm) (para. 0056 states that beam 10 has a wavelength of 1030 to 1070 nm) [This corresponds to the 1 µm beam 108 of Rockwell] and an illumination laser source (light source for illumination 18) having a power configured to generate an illumination laser beam (4).
With respect to the illumination beam (4), Kuba teaches that illumination source (18) “continuously oscillates in the near-infrared region of which wavelength is 700 nm to 1000 nm” (para. 0046).
Since the machining beam has a spectral range of 1000-1100 nm (or 1030-1070 nm), while the illumination beam has a spectral range of 700 to 1000 nm, Kuba teaches the limitations of wherein the machining laser source and the illumination laser source are configured to generate different spectral ranges of the laser beams generated thereby (for example 1030-1070 nm vs. 700-1000 nm) and wherein the spectral range of the machining laser beam (10) includes a first wavelength (e.g., 1030 nm) and the spectral range of the illumination laser beam (4) includes a second wavelength (e.g., 700 nm) that is less than the first wavelength (as detailed above and para. 0056).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Rockwell with Kuba, by substituting the wavelength (spectral) range of the machining beam and illumination laser beam of Rockwell, with the teachings of Kuba, in order to provide a wavelength range that is sufficient for processing (welding or cutting) a workpiece, as well as, illuminating the workpiece.  Furthermore, Kuba teaches that the illumination beam having a spectral range different than the processing beam results in “pulse oscillation to secure brightness is not essential, and an inexpensive near-infrared laser diode (LD), which oscillates continuously, can be used” and that “it is unnecessary to synchronize the camera 6 for imaging with the light source for illumination 18, hence the setting range of the imaging conditions (e.g. frame rate, exposure time) widens dramatically, and an image of the processing point 11, having excellent brightness and contrast, can be acquired.” (para. 0057).
The combination of Rockwell and Koba teaches substantially the claimed invention except for wherein the power of the illumination laser source and the spectral range of the illumination laser beam are configured to generate an illumination by the illumination laser beam which is brighter than a self-emission of the workpiece in a machining region during laser machining, the spectral range of the illumination laser beam being a wavelength band having a width of less than 20 nm, the focus of the beams being axially apart from one another, and the optical unit being dispersive.
	Schurmann teaches that it is known in the art of laser cutting devices (para. 0001; “a device or a laser cutting head for cutting a workplace by means of a working laser beam”) (figure 1; working laser beam 14 from optical fiber 24 and illumination device 44 having a light source 46 for illuminating a working area 48 on the workpiece 12-para. 0047) (para. 0048 and 0049 discloses that LEDs are suitable source for 46 or a laser light source) (para. 0052 discloses that the preferred wavelength of the light generated by source 46 is between 630 and 670 nm) (Here, light source 46/illumination device 44 is considered to correspond to the same of Rockwell and Kuba. Also camera 32 of Schurmann corresponds to camera 6 of Kuba which images the workpiece) for the spectral range of the illumination laser beam being a wavelength band having a width of less than 20 nm (para. 0053; “the half value width or FWHM (full width at half maximum) of the wavelength passband of the filter 36 is to be selected such that precisely the emission maximum of the light source 46 lies inside the passband of the optical bandpass filter 36. The half value width is preferably smaller than 100 nm, preferably smaller than 50 nm and, in particular, smaller than 20 nm.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Rockwell, as modified by Kuba, with Schurmann, by modifying the wavelength band of the illumination laser beam of Rockwell, being inherently of some width, with the teachings of Schurmann, in order to allow for the workpiece to be uniformly illuminated without interfering in the recording of the workpiece by a camera (para. 0054).
	The combination of Rockwell, Kuba, and Schurmann teach each claimed limitation including “wherein the power of the illumination laser source and the spectral range of the illumination laser beam are configured to generate an illumination by the illumination laser beam which is brighter than a self-emission of the workpiece in a machining region during laser machining.”
	Here, the “self-emission of the workpiece” is considered to refer to the material or article worked upon by the apparatus.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115.  With respect to the illumination laser source, the combination teaches each structural limitation: Kuba teaching the wavelength range being between 700 nm to 1000 nm, which lies within the claimed range of 300 to 1000 nm; Schurmann teaching the illumination laser beam having a wavelength band having a width of less than 20 nm; and Rockwell teaching the power of the illumination laser beam being 1 kW, which satisfies the “at least 50 mW” limitation.  No additional structure or property of the illumination laser source is required by the claim.  Accordingly, the illumination laser source, as modified, is capable of generating an illumination beam which is brighter than a self-emission of the workpiece, as claimed.
The above combination is silent on wherein the optical unit is dispersive and the focus of the illumination laser beam and the machining laser beam are axially apart from one another.
Nomaru teaches that it is known in the art of laser machining devices (para. 0002) (Fig. 3; condensing lens 62 for condensing beam onto workpiece W-para. 0036) (condensing lens 62 corresponds to condensing lens 7 of Kuba) for the optical unit (62) to be dispersive (para. 0036; “lens having chromatic aberration such as a gradium lens, in which the refractive index differs depending on the wavelength of light. Therefore, the white beam incident on the chromatic aberration lens 62 is condensed in such a manner that the beam components with different wavelength have different focal distances (converging positions).”) 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Rockwell, as modified by Kuba and Schurmann, with Nomaru, by substituting the focusing optical elements of Rockwell, with the wavelength dependent condensing lens of Nomaru, in order provide a condensing lens that condenses the illumination laser beam and the machining laser beam (having different wavelengths) at different focal distances (para. 0036). Furthermore, using the condensing lens having a wavelength dependent refractive index would amount to a simple substitution of art recognized optical lenses performing the same function of condensing and focusing laser beams and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
The above combination, substituting the lens of Rockwell with that of Nomaru, would allow for the focus of the illumination laser beam and the machining laser beam are axially apart from one another (based on the different wavelengths of the illumination beam and the processing beam).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Rockwell, as detailed above, teaches wherein the power of the illumination laser source is in the range of at least one of 100 mW to 3000 mW, 130 mW to 1000 mW and 150 mW to 300 mW (1 kW).
Kuba teaches wherein the power of the illumination laser source is in the range of at least one of 100 mW to 3000 mW, 130 mW to 1000 mW and 150 mW to 300 mW; and/or wherein the central wavelength of the spectral range of the illumination laser beam is in the range at least one of 300 to 820 nm, 300 to 550 nm and 300 to 490 nm (para. 0046 discloses 18 being a near-infrared laser diode that generates beam 4 having a wavelength of 700 to 1000 nm); and/or wherein the spectral range of the illumination laser beam is a wavelength band having a width of less than at least one of 10 nm and 5 nm.  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kuba teaches wherein at least one element selected from the laser beam guiding device, the machining laser source and the illumination laser source is configured to generate an illuminated region of the workpiece which is at least one of larger, 1.5 times as large and twice as large as the machining region of the workpiece (See either Figure 3b or 4b, where imaging region 17 is larger than processing region 12) (para. 0042; “An irradiation beam diameter of the laser beam for processing 10 is 0.1 mm to 1 mm, a width of the weld bead 14 is about 0.1 mm to 3 mm, and the imaging region 17 is about 1 mm to 20 mm vertically and horizontally.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Rockwell, as modified above, by substituting the beam diameter of the illumination beam of Rockwell, with the diameter of Kuba, for in doing so would provide a larger region illuminated by the illumination beam, which would allow a larger area of the workpiece to be imaged. 
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
Rockwell teaches that the laser beam guiding device comprises at least one element selected from the group consisting of” at least one optical unit for focusing at least one of the machining laser beam and the illumination laser beam (optical unit 202-204 for focusing beams 108 and 110); and at least one of another optical unit and a dichroic mirror for at least partially deflecting at least one of the illumination laser beam and the machining laser beam.
	Kuba also teaches wherein the laser beam guiding device comprises at least one element selected from the group consisting of: at least one of another optical unit for focusing at least one of the machining laser beam and the illumination laser beam (condensing lens).
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation.
Rockwell teaches, as detailed above, wherein the outer fibre core (404) has a first diameter and/or the fibre cladding (406) has a second diameter.
Kuba teaches an illuminated region of the workpiece which is at least one of larger, 1.5 times as large and twice as large as the machining region of the workpiece (See either Figure 3b or 4b, where imaging region 17 is larger than processing region 12) (para. 0042; “An irradiation beam diameter of the laser beam for processing 10 is 0.1 mm to 1 mm, a width of the weld bead 14 is about 0.1 mm to 3 mm, and the imaging region 17 is about 1 mm to 20 mm vertically and horizontally.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Rockwell, as modified above, by substituting the beam diameter of the illumination beam of Rockwell, with the diameter of Kuba, for in doing so would provide a larger region illuminated by the illumination beam, which would allow a larger area of the workpiece to be imaged. 
Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation.
Rockwell teaches the laser beam guiding device having at least one of an optical unit and at least one diffractive optical element for selecting beamforming of the illumination laser beam (para. 0035; “optics 202-206 include any suitable structures for preparing beams for insertion into an optical fiber. For instance, the optics 202-206 can be used to provide the desired beam shapes and pointing directions required to launch the beams 108-112 into the fiber 116.”)
Kuba also teaches wherein the laser beam guiding device has at least one of an optical unit (condensing lens 7) and at least one diffractive optical element for selective beamforming of the illumination laser beam (4).
Kuba further teaches generating an illuminated region of the workpiece which is at least one of larger, 1.5 times as large and twice as large as the machining region of the workpiece (See either Figure 3b or 4b, where imaging region 17 is larger than processing region 12) (para. 0042; “An irradiation beam diameter of the laser beam for processing 10 is 0.1 mm to 1 mm, a width of the weld bead 14 is about 0.1 mm to 3 mm, and the imaging region 17 is about 1 mm to 20 mm vertically and horizontally.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Rockwell, as modified above, by substituting the beam diameter of the illumination beam of Rockwell, with the diameter of Kuba, for in doing so would provide a larger region illuminated by the illumination beam, which would allow a larger area of the workpiece to be imaged. 
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation.
Kuba further teaches a detector device (CMOS camera 6-para. 0033) for detecting the illumination laser beam (4) reflected from the workpiece (Figures 3b or 4b) (para. 0044; “an image of the processing point 11 and the peripheral area thereof in the imaging region 17, generated by the illumination light 4, is formed on the CMOS camera imaging plane 9 via the imaging optical system 5 and the condensing lens 7.”), wherein a spectral range of the detector device is selected or adjustable such that it at least partially coincides with at least one of the spectral range of the illumination laser beam and the reflected illumination laser beam (para. 0035; “camera 6 is a silicon semiconductor and has a spectral sensitivity characteristic shown in FIG. 2, where the peak is in red and the sensitivity is observed in visible light to 1100 nm near-infrared, and an image is formed on an imaging plane 9 of the camera 6.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Rockwell, as modified above, by adding to the apparatus of Rockwell, with the detector device of Kuba, for in doing so would provide a means for detecting the illumination beam once reflected off of a workpiece during processing such that a region of the workpiece being processed can be imaged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761